Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The amendments filed 2/22/2022 have been entered.
Claims 1 and 3-6 are allowed.
The Applicant persuasively argues that a fuel cell electricity generation unit having both the claimed relationships of porosity and thermal expansion coefficient recited in Claim 1 achieve the synergistic effect of preventing cracking under both condition 1 (i.e. cycling between maximal rated electricity generation/maximum temperature distribution and minimum electricity generation/small temperature distribution) and condition 2 (repetition of heating from ambient temperature to operating temperature and cooling from operating temperature to ambient temperature). 
These arguments, and the data in Fig. 6 of the instant specification, represent a showing of persuasive unexpected results sufficient to overcome the prior art rejections of record.
Further searching failed to identity any additional prior art that would render the limitations of Claim 1 either anticipated or obvious.
Therefore, the allowable feature of Claim 1 is the combination of “a porosity of the coating < a porosity of the bonding layer < a porosity of the cathode” and “a thermal expansion coefficient of a material for forming the coating ≤ a thermal expansion coefficient of a material for forming the bonding laver < a thermal expansion coefficient of a material for forming the cathode,” in conjunction with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/Primary Examiner, Art Unit 1721